Citation Nr: 1644300	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Mr. Daniel A. Shawl, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A. 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1969 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Detroit, Michigan (RO), which in pertinent part, denied the benefit sought on appeal. 

In August 2016, the Veteran and his wife provided testimony before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.   

Following the Board hearing, the Veteran has submitted additional medical evidence without a waiver of initial consideration.  Given the favorable decision below, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim.




FINDING OF FACT

The weight of the competent evidence is at least in relative equipoise that the Veteran has a diagnosis of PTSD which is related to his confirmed in-service stressor events.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2015).  

For cases certified to the Board after August 4, 2014 (such as this one), the diagnosis of a mental disorder must be in accordance with the DSM-V.  38 C.F.R. § 4.125 (a); 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the instant case, although the case was certified after August 4, 2014, the medical evidence primarily pertains to the period prior to the updated DSM-V, thus, the Board will determine whether the Veteran meets the criteria under DSM-IV.

If veteran "engaged in combat with the enemy," and a diagnosis of PTSD is based on a combat stressor, then a veteran's statements alone are enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. 3.304(f) (2015). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran contends that he developed PTSD as a result of several stressful incidents during his active service in the Republic of Vietnam.  Specifically, he noted periods of combat when he was stationed in the Republic of Vietnam for three month, his occupation as artillery repairmen required him to work on or near Howitzers while taking on fire from the enemy.  In addition, he further stated that he observed the bodies of women and children who had been killed. 

The Veteran's DD Form 214 listed his military occupational specialty (MOS) as a track vehicle repairman, and his service personnel records show that he participated in missions against insurgent Viet Cong Communist Forces in the Republic of Vietnam from August 1970 to October 1970.  It also notes that he received the Vietnam Service Medical for his service in Vietnam.  In light of the Veteran's statements and the official records indicating exposure to combat in service, the Board concedes that the in-service stressors occurred.  38 U.S.C.A. § 1154 (b).

The remaining questions to be addressed are whether the Veteran has a diagnosis of PTSD and whether it is related to military service.

There is conflicting evidence as to whether the Veteran has a current diagnosis of PTSD. Private medical records show diagnosis of PTSD related to the Veteran's combat service in the Republic of Vietnam.  See December 2009 private medical statement from N.T., counselor, and the report of a January 2010 private psychological evaluation conducted by B.H., psychologist.  The January 2010 private psychological evaluation specifically shows that the Veteran's diagnosis of PTSD satisfied all the criteria of DSM-IV.  See 38 C.F.R. § 4.125 (2014). 

The Veteran was afforded a VA psychiatric examination in January 2010.   The VA examiner found that the Veteran met the stressor criterion for PTSD based upon his statements regarding his service in Vietnam; however, the examiner determined that the Veteran did not meet all the criteria for a diagnosis of PTSD.  The examiner noted that upon examination, the Veteran denied symptoms of persistent avoidance of stimuli associated with trauma to support criterion C for a diagnosis of PTSD under DSM-IV. Additionally, the VA examiner found that the Veteran's symptomatology only supported a diagnosis of schizophrenia, paranoid type.   The report of a May 2013 VA psychiatric examination contains similar finding that the Veteran's symptomatology did not support a diagnosis of PTSD based on the DSM-IV criteria, and his symptoms only supported a diagnosis of schizophrenia. 

In an August 2016 private medical statement from G.T., psychologist, it was noted that the Veteran was a current patient and he had been receiving mental health treatment for his PTSD caused by his combat service in the Republic of Vietnam.  Dr. T. further stated that the Veteran also has a concurrent diagnosis of schizophrenia, and the Veteran's PTSD and schizophrenia were independent diagnoses.  Dr. G. cited to medical literature which demonstrated that 80 percent of individuals with PTSD are more likely to have symptoms that meet the criteria for another mental health disorder, and there is considerable comorbidity between PTSD and major neurocognitive disorders, to include schizophrenia. 

The Board finds that the evidence is at least in equipoise as whether the Veteran has PTSD as a result of military service.  In this regard, the Veteran has reported many stressors related to military service, there is a current diagnosis of PTSD which has been attributed to his confirmed stressor events in Vietnam.

Resolving reasonable doubt in the Veteran's favor; the criteria for service connection for PTSD have been met.  As such, service connection for PTSD is granted.  38 C.F.R. §§ 3.102, 3.304.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


